Citation Nr: 1016548	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-10 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for hemorrhoids.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a March 2009 decision, the Board increased the Veteran's 
rating for his hemorrhoids from 30 percent to 60 percent.  
The Veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in November 2009, the Court granted a joint 
motion by the appellant and VA General Counsel, which was 
incorporated by reference, to vacate the Board's decision on 
increased rating claim and remand the case for readjudication 
in accordance with the joint motion.  In the joint motion, 
the parties agreed that the Board's analysis was inadequate 
because the Board failed to consider whether the Veteran was 
entitled to TDIU in light of his allegations that he was 
unemployable.

The Court recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

In accordance the Court's decision in Rice and with the 
Court's order vacating the Board decision in this matter, the 
matter should be remanded to the RO for readjudication of the 
Veteran's claim for an increased disability rating in excess 
of 60 percent for hemorrhoids, to include the issue of TDIU, 
in accordance with the holding in Rice.  Since the RO has not 
yet considered this claim and the Veteran has not received 
adequate notice, it would be potentially prejudicial for the 
Board to proceed at this time. 

The Veteran's attorney submitted a December 2009 vocational 
assessment.  Although that report is favorable to the 
Veteran's claim for a TDIU, the Board concludes additional 
development is needed because the information in that report 
is inconsistent with the other evidence of record.  For 
example, when the Veteran was last examined by VA in 
September 2008, he stated that he had done remarkably well 
since the hemorrhoid surgery, with no severe bleeding or 
fecal incontinence.  The vocational assessment report 
indicates that during a telephone conversation in December 
2009, the Veteran reported that he constantly had 
uncontrollable bowel leakage.  It is necessary to reconcile 
these inconsistencies in the medical evidence, so that an 
accurate decision can be made.  For these reasons, the RO 
should obtain recent VA treatment records and afford the 
Veteran a new examination. 



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 
the Veterans Claims Assistance Act of 
the evidence needed to substantiate his 
claim for TDIU and of VA's duties to 
assist him in developing this claim. 

2.  Obtain the Veteran's treatment 
records from the VA medical facility in 
Lake City, Florida, dated from July 
2008 to the present. 

3.  After obtaining the Veteran's VA 
treatment records, to the extent 
possible, schedule him for an 
examination to evaluate the current 
severity of his hemorrhoid disorder.  
Provide the claims file to the examiner 
to review. 

After conducting the examination, the 
examiner should render an opinion as to 
whether the Veteran's hemorrhoid 
disorder alone prevents him from 
obtaining or maintaining gainful 
employment.  In rendering this opinion, 
please consider the December 2009 
vocational assessment. 

4.  Then, readjudicate the Veteran's 
claim for an increased disability 
rating in excess of 60 percent for 
hemorrhoids, to include the issue of 
TDIU, based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



